Citation Nr: 1748136	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from May 17, 2011 to January 24, 2016.

3. Entitlement to a rating in excess of 50 percent for PTSD for the period from January 25, 2016 to December 21, 2016.

4. Entitlement to a rating in excess of 70 percent for PTSD from December 22, 2016.

5. Entitlement to an effective date prior to May 17, 2011 for the grant of service connection for PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the RO. The Veteran testified before the undersigned at a March 2015 video-conference hearing. A transcript of the hearing is in the claims file.

The Board remanded the appeal in June 2015 for additional development of the record. The development has been completed and the case has been returned to the Board for appellate consideration.   

In February 2016, the RO granted a 50 percent disability rating for the Veteran's service-connected PTSD, effective January 25, 2016. In March 2017, the RO granted a 70 percent disability rating for the Veteran's service-connected PTSD, effective December 22, 2016. VA assumes that claimants seek the maximum benefit allowed by law. AB v. Brown, 6 Vet. App. 35 (1993). Because the maximum available benefit has not been awarded, the Veteran's increased rating claim for PTSD remains in controversy.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. The Veteran does not have a right knee disability.

2. From May 17, 2011 to January 24, 2016, the service-connected PTSD is shown to approximate occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

3. Prior to December 22, 2016, occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is not demonstrated.

4. Total occupational and social impairment is not demonstrated at any time.

5. Entitlement to service connection for PTSD was denied by the RO in a June 1988 rating decision; although notified of the denial the Veteran did not initiate an appeal. 
 
6. The Veteran's successful application to reopen his claim of service connection for PTSD was received on May 17, 2011. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for the assignment of a 50 percent rating for the service-connected PTSD have been approximated for the period from May 17, 2011 to January 24, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for a rating in excess of 50 percent for the service-connected PTSD have not been met for the period from January 25, 2016 to December 21, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

4. The criteria for a rating in excess of 70 percent for the service-connected PTSD have not been met for the period beginning December 22, 2016. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

5. The June 1988 rating decision, which denied entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2014).
 
6. The criteria for an effective date prior to May 17, 2011, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Right Knee

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran claims that he has a right knee disability that onset due to injury sustained in service. Service treatment records do not document complaints of, treatment for or diagnosis of a right knee disability. 

A February 1993 private treatment record documents the Veteran's report that he injured his knee during his period of service. However, on examination, he had full range of motion and normal joint stability of all major joints. The examiner noted  that the Veteran was a healthy-appearing man in no acute distress.

An April 2004 private treatment record documents the Veteran's complaint of aching in the muscles in his arms and legs that had been ongoing for several weeks. On examination, the assessment was myalgias. 

The claim of service connection for a right knee disability must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have a right knee disability. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was not afforded a VA examination. On the facts of this case, however, an examination is not required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The claim does not meet these requirements for obtaining a VA medical opinion.  Because the weight of the evidence demonstrates no evidence of a current right knee disability, no examination is required.     

The only other evidence supporting this claim are the various general lay assertions. The Veteran is not competent to establish that he has a current right knee disability. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current right knee disability. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, this claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - PTSD 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411 with reference to a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The examiner's assessment of the severity of a condition is not dispositive of the evaluation issue; rather, the examiner's assessment must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The August 2011 report of VA examination reflects the examiner's assessment that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. The Veteran had been married since 1970. After his period of service, the Veteran worked at Sears for approximately one year. He then worked seven years as an officer in the Baltimore police department; he elected to leave the police department after being cleared in an investigation of a shooting incident. 
After serving on the police force, he held a variety of jobs, including construction, working in a sandwich shop, delivering newspapers, working at a service station and working for a company that serviced vending machines. He moved his family to California and worked in a machine shop for a year-and-a-half.

His marriage went through a difficult period in approximately 1984-1985. He reported that his wife felt unsafe with him and he was admitted for psychiatric hospitalization. However, after hospitalization, he attended regular sessions with a psychologist and the marriage was restored gradually.

He moved to Alaska in approximately 1987 and took a job at a mortgage bank. The bank went out of business within a year and he took a job with the Internal Revenue Service (IRS), working 18 years until he retired in 2006. In 2007 he began teaching business classes at a campus of the University of Alaska. He then taught two to three classes a week at Charter College for one year. After taking a semester off from teaching, he took a job with AmeriCorps, teaching English as a second language (ESL) as well as other classes. In April 2010, he took a job with El Paso AmeriCorps, working with the El Paso community colleges to further develop ESL classes and to help with free tax preparation in El Paso County. As of August 2011, he was taking over management of the AmeriCorps/Vista volunteers throughout various El Paso locations and he would also be responsible for coordinating the free tax preparation program for El Paso County.
 
Prior to his marriage in 1970, he had a heavy drinking problem and also experienced problems with anger management, physiological arousal at memory triggers and hypervigilance. The Veteran began experiencing a significant resurgence of his PTSD symptoms in approximately February 2009 when his daughter was scheduled for deployment to Iraq. He experienced combat nightmares and woke up with cold sweats in a flashback state. He was fearful of falling back asleep because the nightmares would start up again. He experienced several panic attacks per month. Since approximately the spring of 2011, he was prescribed Divalproex, Mirtazapine and Diazepam for management of his symptoms and the combination of medications appeared to be having therapeutic benefit. 

Symptoms of the Veteran's PTSD included depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood and impaired impulse control, such as unprovoked irritability with periods of violence. The Veteran also experienced dissociate periods where the apparent trigger was extreme frustration over not being able to find something he was looking for. He lost memory of his behavior up until the point that he found the object he was searching for. He also reported other periods of lost memory while otherwise functioning normally.

A January 2016 VA examiner found that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran was married and lived with his wife and granddaughter.

The Veteran reported that when working for Nine Star, he enjoyed his work and believed that he performed it well. He complained of short-term memory difficulties which he perceived to be increasing in severity and he was planning to retire the following month (February 2016). He reported that he received good work evaluations and found satisfaction in his work duties (i.e., helping people to find work).

He and his wife had been married for 45 years and he described the relationship as "good and comfortable." He reported that the relationship was loving and supported but acknowledged in years past he had been irritable and distant. He and his wife had 4 children (3 biological, 1 foster) and 10 grandchildren and he reported that he loved them all and had a good relationship with most of them. One daughter lived in Alaska and he saw her on a fairly regular basis. His son lived in California and he was planning on visiting him the next month (February 2016). His foster daughter also lived in California and he described their relationship as close. His eldest daughter lived in London and he acknowledged they had some conflicts given that they had similar personalities but he reported that he loved her. He did not see his eldest daughter often because of the geographical distance between them.

He had some friends through work but described himself as slightly isolated in the past. He reported that over the past four years his ability to make friendships through work has improved. He was a lifetime member of VFW and was occasionally active. His hobbies were reading, watching foreign films and watching sports. He affiliated with a church but he and his wife had been inactive with the  church of late due to his wife's medical condition.

He reported that he stopped drinking alcohol prior to joining the church (approximately 20 years previously) but prior to that he was an occasional heavy drinker with episodes of occasional intoxication and blackouts. He denied recalling any delirium tremens. He acknowledged using cannabis during his service in Vietnam. He denied any medical or legal problems associated with alcohol use and denied any history of substance treatment. His reported medication prescriptions included Bupropion, sertraline, trazodone, prazosin and melatonin.

The Veteran reported that his anxiety had increased over the last several weeks as he was worried about his future after retirement in a month. He endorsed some suspiciousness, though this has improved over the years and panic attacks that occurred approximately three to five times per year. His panic attacks were manifested by racing heart, sweating, shaking and shortness of breath. He experienced chronic sleep impairment and moderate short-term memory loss (i.e., forgetting names, directions and recent conversations with his wife). He reported that he had a history of difficulty in establishing and maintaining effective work and social relationships but indicated that this difficulty had improved over the previous few years. He described a decrease in motivation but hoped that would improve after his retirement when he has more time to devote to other interests. He indicated that his energy level was generally good; however, approximately once or twice per month he felt tired after a poor nights sleep.

He reported experiencing occasional suicidal ideation (occurring on average approximately six to seven times per year) but denied intent or plan and reported that his wife's support provided a strong barrier to acting on the suicidal thoughts when they onset.

He experienced agoraphobia and avoided crowded places as much as possible. He was able to attend ball games as they were in open spaces but he had difficulty attending events in confined, crowded places and avoided them whenever possible. His sleep impairment was improved with medication (he got 3-4 hours of sleep without medication and 6-7 hours of sleep with medication). He experienced occasional nightmares about Vietnam and other nightmares that involved him waking up shaking and sweating without memory of the dream. He re-experienced intrusive memories or thoughts of his Vietnam service roughly two times per year that would sometimes occur without obvious provocation. He also noted that the sight of Vietnamese people could trigger intrusive memories. He avoided thinking or talking about his experiences in Vietnam but he was a little more open to talk about his experiences with his wife and close friends now.

He avoided movies about war because they triggered unwanted memories. He described a past history of numbing and feeling cut off from others; however, he now had a good relationship with his family and experienced loving and supportive feelings towards them. He had an improved ability to make friends in social situations (such as at work). He reported a history of hypervigilance and he continued to be watchful and suspicious. He felt guarded and needed to have his back to the wall and locate points of exit when out in public. He would startle at loud noises and the loud noises made him nervous. He denied any history of violence. He reported that his most troubling symptom was his moderate short-term memory loss which he found disconcerting.

He denied experiencing any occupational impact (missing work, calling in sick) related to his PTSD symptoms. He was effective at his job and received good evaluations. He reiterated that his short-term memory difficulties led him to decide to retire the following month and he believed his PTSD was mostly responsible for his subjective short-term memory difficulty.

On mental status examination, he was casually dressed and was cooperative. Psychomotor activity was normal and his speech was of normal rate and rhythm.  His mood was euthymic and his affect was broad. His thought processes were goal-directed and his thought content was manifested by occasional intrusive memories of experiences in Vietnam. He experienced occasional suicidal ideation (none at time of examination) but denied intent or plan. He denied homicidal ideation. He was oriented to person, place and situation. Concentration was intact as was remote memory, recent memory, immediate recall of 3 objects and delayed recall of 3 objects. His appetite was good; he got regular exercise and his energy level was normal. He had low motivation. There was no anhedonia as the Veteran enjoyed reading, watching movies and watching sports on television. He understood the outcome of his behavior and was aware of his problems. He generally felt good about himself and did not feel helpless or hopeless with any regularity. Noted symptoms of his PTSD included anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; and, suicidal ideation.

The February 2017  VA examiner assessed that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity. The Veteran reported that his symptoms were not improving. He indicated his memory difficulties were worsening and his short-term memory was deteriorating. He was very bothered by his absentmindedness. He forgot conversations, particularly those with his wife and this caused tensions.

He complained of poor sleep with periodic bad dreams that he could occasionally recall. He described frequent periods of irritability and described himself as moody. He stated that "frustration makes him furious." He described vivid, intrusive memories and he experienced frequent hypervigilance. He felt uncomfortable with his back to doors because he preferred to see who was coming and going. He stated that his wife told him that he seemed extremely irritated around people of Vietnamese descent and he reported that he was triggered specifically by people of Vietnamese descent.

He reported that he had a limited social life and very few friends. He had a difficult time being in groups and previously preferred to socialize only with people who had also served in Vietnam but recently began opening up to people who were not involved in Vietnam. His wife described the Veteran's previous history of nightmares, suicidal ideation, avoidance behavior and problems with loud noises that left the family isolated. The Veteran reported that he started experiencing flashbacks in approximately March 2009.

Documented symptoms of the Veteran's PTSD included depressed mood; anxiety; chronic sleep impairment; mild memory loss; intermittently illogical, obscure or irrelevant speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and, impaired impulse control, such as unprovoked irritability with periods of violence.

The Veteran was on time and dressed appropriately. He exhibited an appropriate range of affect and his mood was congruent with topics discussed. His thought processes were logical and linear and there was no evidence of psychosis. The Veteran also exhibited PTSD symptoms such as flashbacks; intrusive memories; irritability that did not extend to physical violence; socially avoidant behavior; hypervigilance; frequent anxiety; nightmares; worries; and, fearfulness. 

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, the Veteran has demonstrated manifestations and effects such as depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood and impaired impulse control and dissociate periods triggered by extreme frustration over not being able to find the things he searched for - supportive of a 50 percent rating from May 17, 2011. When viewed in a light most favorable to the Veteran, he has moderate difficulty in functional areas due to the frequency, severity and duration of his symptoms. Thus, a 50 percent rating is assigned for the period of the appeal from May 17, 2011 to January 24, 2016.

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent disability evaluation is warranted prior to December 22, 2016, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against finding that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships prior to December 22, 2016, particularly given the fact that the Veteran has not demonstrated severe impairment even though he did exhibit a few (impaired impulse control and occasional suicidal ideation) of the symptoms listed in the exemplar criteria for a 70 percent rating. 

The Veteran has been married for 45 years and he described the relationship as "good and comfortable" and reported that the relationship was loving and supported. Further, he had good relationships with his four children and 10 grandchildren and reported that he loved them all though he did acknowledge that he and his eldest daughter had some conflicts due to similar personalities (but he reiterated that he loved her). Additionally, though planning to retire as of February 2016, he enjoyed his work; believed that he performed his job functions well (receiving good work evaluations); and, found satisfaction in his work duties (i.e., helping people to find work). In addition, he reported that his ability to make friendships through work has improved. Further, he was occasionally active at VFW and his hobbies were reading, watching foreign films and watching sports.  

There had not been shown intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. There had been no evidence of spatial disorientation. He had not shown an inability to maintain effective relationships. He did not have obsessional rituals. There had been no neglect of personal appearance and hygiene. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 70 percent rating is not warranted prior to December 22, 2016.

At no time has the Veteran demonstrated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation or persistent danger of hurting others. While the Veteran has described some occasional suicidal ideation, there has never been a demonstration of any intent or plan. Thus he has not demonstrated a persistent danger to himself. For these reasons, a rating in excess of 70 percent for the PTSD is not warranted. 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service. 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

The original claim for compensation for PTSD was received in September 1987 and denied in June 1988. On May 17, 2011, the Veteran's request to reopen his claim for service connection for PTSD was received. Ultimately, the RO granted service connection in January 2013 and assigned the appropriate effective date of May 17, 2011. 

Effective dates are generally determined by the date of receipt of a claim and here, no exceptions to the general rule are applicable. May 17, 2011, represents the earliest possible date of receipt of a claim. 38 U.S.C.A. § 5110(a). There is no doubt to be resolved. The claim on appeal is denied.
  
	(CONTINUED ON NEXT PAGE)



















ORDER

Service connection for a right knee disability is denied.

A rating of 50 percent for PTSD for the period from May 17, 2011 to January 24, 2016 is granted.

A rating in excess of 50 percent for PTSD for the period from January 25, 2016 to December 21, 2016 is denied.

A rating in excess of 70 percent for PTSD for the period beginning December 22, 2016 is denied.

An effective date prior to May 17, 2011 for the grant of service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


